377 S.E.2d 229 (1989)
323 N.C. 706
Tommie Jean TRUESDALE
v.
UNIVERSITY OF NORTH CAROLINA, Winston-Salem State University, James W. Lewis, and Robert Fenning.
No. 438P88.
Supreme Court of North Carolina.
January 4, 1989.
Moore & Brown, Winston Salem, William G. Simpson, Jr., Raleigh, for plaintiff.
Thomas J. Ziko, Asst. Atty. Gen., for defendants.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff in this matter pursuant to G.S. § 7A-30, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the appeal is
"Dismissed by order of the Court in conference, this the 4th day of January 1989."
*230 Upon consideration of the petition filed by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th day of January 1989."